Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2018

                                      No. 04-18-00214-CV

            MISSION RIDGE P.U.D. HOMEOWNERS ASSOCIATION, INC.,
                                   Appellant

                                                 v.

                                        Robyn M. HINES,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI11100
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        The record was due May 9, 2018, but it was not filed. The clerk and court reporter have
each filed a notification of late record stating the record has not been filed because appellant has
not paid or made arrangements to pay the fees to prepare the record and appellant is not entitled
to the record without paying the fee.

        We order appellant Mission Ridge P.U.D. Homeowners Association to provide written
proof to this court by May 21, 2018 that the clerk’s fee and the reporter’s fee have been paid or
that arrangements satisfactory to the clerk and reporter have been made to pay the fees. If
appellant fails to file such proof with respect to the clerk’s record within the time provided, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). If timely proof is
filed regarding payment for the clerk’s record, but not as to the reporter’s record, appellant’s
brief will be due June 11, 2018, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court